Order entered July 24, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-14-00025-CR

                             MELLANNISE HENDERSON, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law No. 2
                                       Collin County, Texas
                               Trial Court Cause No. 002-80051-2013

                                            ORDER
         The Court GRANTS appellant’s July 22, 2014 motion for extension of time to file

appellant’s reply brief.

         We ORDER the Clerk of the Court to file the reply brief tendered as of the date of this

order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE